          Case 2:17-cv-02670-MMD-VCF Document 157 Filed 09/21/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      ELIZABETH CARLEY,
4
                           Plaintiff,
5                                                           2:17-cv-02670-MMD-VCF
      vs.                                                   ORDER
6     JO GENTRY, et al.,
7                           Defendants.
8

9           Chief Judge Miranda M. Du has referred this matter to me to conduct a settlement conference.
10   (ECF No. 156).
11          Accordingly,
12          IT IS HEREBY ORDERED that a status video conference hearing is scheduled for 1:00 PM,
13   October 14, 2021, to discuss the logistics of the settlement conference. Plaintiff may appear by telephone,
14   if the Attorney General’s Office cannot arrange for her video appearance.
15          IT IS FURTHER ORDERED that The Attorney General's Office must make the necessary
16   arrangements for plaintiff to appear by video or telephone and will provide Tawnee Renfro at
17   Tawnee_Renfro@nvd.uscourts.gov with the e-mail address or telephone number at which the plaintiff can
18   be reached by noon, October 12, 2021.
19          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
20   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
21   conference hearing by noon, October 12, 2021.
22          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
23          INSTRUCTIONS FOR THE VIDEO CONFERENCE
24          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
25   to the participants email provided to the Court.
          Case 2:17-cv-02670-MMD-VCF Document 157 Filed 09/21/21 Page 2 of 2




1           • Log on to the call ten (10) minutes prior to the hearing time.

2           • Mute your sound prior to entering the hearing.

3           • Do not talk over one another.

4           • State your name prior to speaking for the record.

5           • Do not have others in the video screen or moving in the background.

6           • No recording of the hearing.

7           • No forwarding of any video conference invitations.

8           • Unauthorized users on the video conference will be removed.

9

10          For anyone who is not a party to the action and would like to listen to the proceedings, you may

11   contact Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov for the call-in telephone number.

12   Recording of the proceedings is prohibited.

13

14          DATED this 21st day of September, 2021.
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
